              Case 2:18-cv-05335-JD Document 27 Filed 06/16/20 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    DENISE MARIE DILLON,                                              CIVIL ACTION
                   Plaintiff,

                  v.

    ANDREW SAUL,1                                                     NO. 18-5335
    Commissioner of Social Security,
                       Defendant.

                                                 ORDER

         AND NOW, this 15th day of June, 2020, upon consideration of Plaintiff’s Brief and

Statement of Issues in Support of Request for Judicial Review (Doc. No. 16, filed July 11, 2019);

Defendant’s Response to Request for Review of Plaintiff (Doc. No. 17, filed July 30, 2019),

Plaintiff’s Reply Brief in Support of Request for Judicial Review (Doc. No. 19, filed August 13,

2019), and after review of the Report and Recommendation of United States Magistrate Judge

Henry S. Perkin dated February 3, 2020 (Doc. No. 20), Defendant’s Objections to the Magistrate

Judge’s Report and Recommendation (Doc. No. 23, filed March 13, 2020), Plaintiff’s

Memorandum in Support of and Response to Defendant’s Objections to Report and

Recommendation (Doc, No. 25, filed March 31, 2020), Defendant’s Status Update (Doc. No. 26,

filed June 2, 2020), and the record in this case, IT IS ORDERED as follows:

         1.      The Report and Recommendation of United States Magistrate Judge Henry S.

Perkin dated February 3, 2020, is APPROVED and ADOPTED to the extent it recommends

remand of the case for a de novo hearing before a different, constitutionally appointed

administrative law judge;



1
 Andrew Saul became the Commissioner of Social Security on June 17, 2019. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Andrew Saul is substituted for Acting Commissioner Nancy A. Berryhill as the
defendant in this suit.
              Case 2:18-cv-05335-JD Document 27 Filed 06/16/20 Page 2 of 6




         2.      Defendant’s Objections to the Magistrate Judge’s Report and Recommendation

are OVERRULED;

         3.      Plaintiff’s Request for Judicial Review is GRANTED IN PART AND DENIED

IN PART, as follows:

                 a.     That part of plaintiff’s Request for Judicial Review seeking remand to the

         Commissioner for a new hearing before a different, constitutionally appointed

         administrative law judge is GRANTED.

                 b.     Plaintiff’s Request for Judicial Review is DENIED in all other respects.

         4.      The matter is REMANDED to the Commissioner, pursuant to 42 U.S.C.

§ 405(g), for a de novo hearing before a different, constitutionally appointed administrative law

judge.

         IT IS FURTHER ORDERED that the Clerk of Court shall MARK the case CLOSED.

         The decision of the Court is based on the following:

   I.         INTRODUCTION

         This case is an appeal from the final decision of defendant, the Commissioner of Social

Security (“Commissioner”), denying plaintiff Denise Dillon’s claim for Supplemental Security

Income (“SSI”) benefits under Title XVI of the Social Security Act (“SSA”). The denial was

based on the decision by an Administrative Law Judge (“ALJ”) that plaintiff is not disabled

under the SSA. By Order dated August 1, 2019, this Court referred the case to United States

Magistrate Judge Henry S. Perkin for a Report and Recommendation (“R & R”). On February 3,

2020, Judge Perkin issued a R & R recommending that plaintiff’s Request for Judicial Review be

granted. In her Request for Judicial Review, plaintiff sought a reversal of the Commissioner’s




                                                 2
            Case 2:18-cv-05335-JD Document 27 Filed 06/16/20 Page 3 of 6




decision that plaintiff was not disabled under the SSA and, in the alternative, remand of the case

for a new hearing before a properly appointed ALJ. Pl.’s Br. 25-26.

         Presently before the Court are defendant’s Objections to the R & R. For the reasons that

follow, the Court approves and adopts the R & R to the extent it recommends remand of the case

for a new hearing before a different, constitutionally appointed ALJ, grants plaintiff’s Request

for Judicial Review to that extent and denies it in all other respects, and overrules defendant’s

Objections.

   II.      BACKGROUND

         The background of this case is set forth in Magistrate Judge Perkin’s R & R and will be

recited in this Order only as necessary to address defendant’s Objections.

         Plaintiff was initially denied SSI on November 17, 2010. Administrative R. (“R.”) at

133. After plaintiff filed a request for a hearing, a hearing before an ALJ was held on November

5, 2013. Id. at 43. In a decision dated March 5, 2014, the ALJ concluded that plaintiff was not

disabled under the SSA. Id. at 13. Plaintiff subsequently filed a request for review, which was

denied by the Appeals Council on January 5, 2016. Id. at 1. The ALJ’s determination was thus

affirmed as the Commissioner’s final decision.

         On March 7, 2016, plaintiff commenced a civil action (Case No. 16-1060) in this Court

seeking review of the Commissioner’s final decision pursuant to 42 U.S.C. § 405(g). On

October 18, 2016, this Court granted defendant’s Motion to Remand for further development of

the record and re-evaluation of plaintiff’s disability claim. The Appeals Counsel remanded the

case to an ALJ on December 12, 2016. R. at 1197-1201.

         While her appeal was pending in this Court, plaintiff filed a second application for SSI

benefits on March 30, 2016, which was initially denied on July 20, 2016. Id. at 1191, 1292.



                                                  3
          Case 2:18-cv-05335-JD Document 27 Filed 06/16/20 Page 4 of 6




After plaintiff filed a request for hearing, her second application was consolidated with the first

on remand from this Court. Id. at 1111. A hearing before an ALJ was held on June 2, 2017. Id.

at 1121-53. In a decision dated September 14, 2017, the ALJ concluded that plaintiff was not

disabled under the SSA. Id. at 1097-1120. Plaintiff’s exceptions to the ALJ decision were

denied by the Appeals Council on October 12, 2018. Id. at 1084-87, 1362. The ALJ’s

determination was thus affirmed as the Commissioner’s final decision.

       Plaintiff commenced this action seeking review of the Commissioner’s final decision

pursuant to 42 U.S.C. § 405(g) on December 11, 2018. In her Request for Judicial Review,

plaintiff argues that the Commissioner’s decision is erroneous as a matter of law and

unsupported by substantial evidence. Pl.’s Br. 1. In the alternative, plaintiff contends that, based

on the Supreme Court decision in Lucia v. SEC, 138 S. Ct. 2044 (2018), the ALJ who heard her

claim was not constitutionally appointed pursuant to the Appointments Clause of Article II and

requests that the case be remanded for a new hearing before a different, constitutionally

appointed ALJ. Id. at 6-7.

       In response, the Commissioner did not dispute that the presiding ALJ was improperly

appointed, Def.’s Resp. 5 n.2, but argued that plaintiff’s Appointments Clause claim must be

dismissed because it was not timely raised during the administrative process, id. at 4-15. On

January 23, 2020, the Third Circuit held that claimants for Social Security disability benefits

need not exhaust their Appointments Clause challenges before the Agency. See Cirko on behalf

of Cirko v. Cmm’r of Social Security, 948 F.3d 148, 153 (3d Cir. 2020).

       On February 3, 2020, Magistrate Judge Perkin issued a Report and Recommendation in

this case. Judge Perkin recommended that the case be remanded to the Commissioner for a new

hearing before a different, constitutionally appointed ALJ. R&R at 1. Defendant filed



                                                 4
              Case 2:18-cv-05335-JD Document 27 Filed 06/16/20 Page 5 of 6




Objections to the Magistrate Judge’s Report and Recommendation on March 13, 2020. Plaintiff

responded on March 31, 2020.

    III.      LEGAL STANDARD

           A district court evaluates de novo those portions of a magistrate judge’s Report and

Recommendation to which an objection is made and may “accept, reject, or modify, in whole or

in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.

§ 636(b)(1)(C).

    IV.       DISCUSSION

           In his Response to plaintiff’s Request for Judicial Review, defendant argued that, because

plaintiff did not raise her challenge to the presiding ALJ’s appointment during the administrative

process, her claim was forfeited. Def.’s Resp. 4-15. The Third Circuit subsequently held in

Cirko that claimants for Social Security disability benefits need not exhaust their Appointments

Clause challenges before the Agency. 948 F.3d at 152. In his Objections to the Magistrate

Judge’s Report and Recommendation, defendant concedes that this Court must follow the Cirko

decision but nonetheless argues that plaintiff is not entitled to relief under Lucia to “preserve the

issue for potential further review.” Objs. at 2.2

           Based on Cirko, this Court concludes that plaintiff was not required to exhaust her

Appointments Clause claim before the Agency. The Court thus approves and adopts the R & R

to the extent it recommends remand for a de novo hearing before a different, constitutionally

appointed ALJ, grants the Request for Judicial Review to that extent and denies it in all other

respects, and overrules defendant’s Objections.



2
  In his Objections, defendant also requested that the Court postpone its decision in this case until the Third Circuit
ruled on the rehearing petition in Cirko. Objs. 4. That petition was denied on March 26, 2020. Def.’s Status
Update ¶ 1.

                                                           5
            Case 2:18-cv-05335-JD Document 27 Filed 06/16/20 Page 6 of 6




    V.       CONCLUSION

         For the foregoing reasons, the R & R is approved and adopted to the extent it

recommends remand for a de novo hearing before a different, constitutionally appointed

administrative law judge, the Request for Judicial Review is granted to that extent and denied in

all other respects, and defendant’s Objections to the Magistrate Judge’s Report and

Recommendation are overruled. The case is remanded to the Commissioner of Social Security,

pursuant to 42 U.S.C. § 405(g), for a de novo hearing before a different, constitutionally

appointed administrative law judge.3

                                                             BY THE COURT:

                                                             /s/ Hon. Jan E. DuBois

                                                                 DuBOIS, JAN E., J.




3
 Because the improperly-appointed ALJ’s decision denying benefits was a nullity, the Court does not address the
merits of plaintiff’s additional claims.

                                                        6
